NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BASF AGRO B.V., ARNHEM (NL), WADENSVVIL
BRANCH, #
Plaintiff-Appellan,t,
AND
BAYER S.A.S.,
Plaintiff~Appellant,
V.
MAKHTESHIM AGAN OF NORTH AMERICA, INC.
AND CONTROL SOLUTIONS, INC.,
Defendants-Appellees.
2012-1206
Appea1 from the United States Dist1'ict C0urt for the
Midd1e District of N0rth Car01ina in case n0. 10-CV-0276,
Judge Wi11iam L. Osteen, Jr.
ON MOTION
ORDER

BASF AGRO V. MAKHTESHIM AGAN 2
The appellants move for a 60-day extension of ti1ne,
until June 12, 2012, to file their principal brief, for an
extension of tin1e, until Ju1y 25, 2012 for the appellees to
file their response brief, for an extension of ti1ne, until
Aug'ust 8, 2012, for the appellants to file their reply brief,
and for an extension of tirne, until August 15, 2012, to file
the appendix
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted The revised official caption is
reflected above. -
FoR THE CoURT
§
APR 0 3  /s/ Jan Horbaly
Date J an Horbaly
C]erk
cc: Kenneth A. Gallo, Esq.
Robert J. Koch, Esq.
Marta E. Gross, Esq.
321 rHEFEnEnALc1nculr
APR 03 2012
JAN HORBA\.Y
CLERK
FlLED
u.s. collar 0F APPEALs F0n